Citation Nr: 1208114	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of contusions of the bilateral lower legs.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2010 this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board in August 2010 it was remanded to obtain the Veteran's VA medical records as none, but for reports of VA examinations, had been associated with the claims file.  The Veteran has indicated that he sought treatment at the Dayton, Ohio, VA Medical Center (VAMC) as early as the 1960s.

Following the Board's remand, the RO was able to obtain records from the Dayton VAMC dated from February 14, 2006, through August 19, 2010.  In May 2011 the RO again sought to associate further VA records with the claims file.  In particular, the RO requested any records dated from December 1, 1969, to present from the Cleveland, Cincinnati and Dayton VAMCs.  

In a June 2011 deferred rating decision, the RO noted that despite the association of the Dayton VAMC records with the claims file, that further development for records dated prior to and after this period was necessary.  In August 2011 the RO made a second request for such records from the Cleveland, Cincinnati and Dayton VAMCs.  It received a negative response to its request from only the Cincinnati VAMC.  Nevertheless, in October 2011 the RO formally found that records from the Dayton and Cleveland VAMCs were unavailable.  

When attempting to obtain records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

This matter must once again be remanded to ensure compliance with the Board's August 2010 remand directives.  In this case, the Board cannot conclude that additional VA records do not exist or that further efforts to obtain them would be futile.  In this regard, the Board notes that neither the Cleveland or Dayton VAMC responded negatively to the RO's requests such that VA could conclude that no further efforts were necessary.  Id.  Accordingly, the matter must once again be remanded to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical records not currently associated with the claims file that relevant to the disabilities under consideration in this appeal, particularly those from the Dayton, Ohio VAMC dated prior to February 14, 2006, and after August 19, 2010, as well as any records from the Cleveland, Ohio VAMC.  

If any of these records are unavailable a notation to that effect should be made in the claims file.  The RO must receive a negative response to its requests either indicating that the records do not exist or that the respective custodian does not have them.  These efforts must be documented in the claims file.  

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary completed, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


